Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 27, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

  159566-7 & (86)(96)                                                                                    David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  YREVA MUHAMMAD, Personal Representative                                                             Richard H. Bernstein
  of the ESTATE OF ROBERT MUHAMMAD,                                                                   Elizabeth T. Clement
              Plaintiff-Appellant,                                                                    Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 159566-7
                                                                   COA: 341745, 343236
                                                                   Kent CC: 16-001357-NO
  WILLIAM GRESLEY, MATTHEW KAMPS,
  SEBASTIEN LEBON, BERTRAND THIBAULT,
  MICHAEL CHAMPRENAULT, DANIEL
  MOORE, and NICOLAS PELFRENE,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 28, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions for
  admission pro hac vice and to expand the record are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 27, 2020
         b0323
                                                                              Clerk